Title: To George Washington from Thomas Mifflin, 19 June 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir.
                  Phila. 19: June 1794.
               
               I have the honor to transmit, for your information, a copy of the dispatches which I have this morning received from Genl Gibson, relatively to the hostile dispostion of the Six nations, instigated and supported, as it is alledged, by the British: and to be, with perfect respect, Sir, Yr Excellency’s Most obed. Hble Servt
               List of the documents, accompanying this letter:
               1. A letter from Genl Gibson to the Govr dated 11 June 1794.
               2. Deposition of D. Ransom, 9 June 1794.
               
               3. Deposition of H. Certs, 9 June 1794.
               4. Letter from Andw Ellicot & E. Denny to Genl Gibson, 8 June 94
               5[.] E. Denny to Genl Gibson, 8 June 1794
               6. A letter from Presley Neville to the Governor, 10 June 94.
            